954 F.2d 724
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Stanley A. CHAPMAN, Plaintiff-Appellant,v.The CONINE PUBLISHING COMPANY;  John A. Batdorff, aspublisher of The Pioneer Newspaper and as an individual;David L. Barber, as Court Reporter for The Pioneer and as anindividual, Defendants-Appellees.
No. 91-2084.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1992.

Before RALPH B. GUY, Jr., Circuit Judge, and JOHN W. PECK and LIVELY, Senior Circuit Judges.

ORDER

1
Stanley A. Chapman, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, the panel unanimously agrees that oral argument is not necessary.   Fed.R.App.P. 34(a).


2
Seeking damages and injunctive relief, Chapman sued the publisher of The Pioneer Newspaper (Batdorff), a reporter for the newspaper (Barber) and the Conine Publishing Company, alleging that the newspaper published articles about him and his conviction in "reckless disregard of whether it was false or not."   Chapman further alleged:  (1) that the articles prejudiced the public thereby denying him a fair trial;  (2) that the reporting was libelous, an invasion of privacy, and done with an intent to inflict emotional distress;  and (3) that the reporting was part of a conspiracy to deprive him of a fair trial.


3
Upon de novo review in light of Chapman's objections, the district court adopted the magistrate judge's report and recommendation and dismissed the case for failure to state a claim upon which relief can be granted.   Chapman has filed a timely appeal.   He requests the appointment of counsel and the preparation of a transcript at government expense in his brief on appeal.


4
Upon review, we conclude that Chapman's action was properly dismissed for the reasons stated in the magistrate judge's report and recommendation filed June 18, 1991, as adopted by the district court's opinion filed August 29, 1991.   Chapman's action fails to state a claim upon which relief can be granted.   See Meador v. Cabinet For Human Resources, 902 F.2d 474, 475 (6th Cir.), cert. denied, 111 S.Ct. 182 (1990).


5
Accordingly, the requests for counsel and for a transcript at government expense are hereby denied and the district court's judgment is hereby affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.